Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. No. 2019/0222837 A1) in view of Zhao et al., CE6: Sub-block transform for inter block (CE6.1.2). 
As per claim 1, Lee teaches an encoder (title), comprising: circuitry (fig. 1), and memory coupled to the circuitry ([0495]), wherein the circuity, in operation: partitions a block of a current image to be encoded into a plurality of partitions including a first partition and a second partition that are adjacent to each other (fig. 4); and applies a deblocking filter to a boundary between the first partition and the second partition ([0121], “the deblocking filer may remove block distortion that occurs at boundaries between the block”). Lee does not explicitly disclose to perform orthogonal transform only on the first partition out of the first partition and the second partition. 
However, Zhao teaches to perform orthogonal transform only on the first partition out of the first partition and the second partition (fig.1; note the transform is applied only to one of the two partitions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhao with Lee for the benefit of providing improved coding efficiency. 
As per claim 2, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. In addition, Lee teaches wherein the block shape is a coding unit that is square in shape ([0144] and fig. 4), the plurality of partitions are two partitions that are the first partitions and the second partitions (fig. 4); each of the first partition and the second partition is a partition that of a rectangular shape different from a square shape (fig. 4) and the circuity (fig. 1) partitions the block into the plurality of partitions by partitioning the block horizontally or vertically (fig. 4). 
As per claim 3, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 2. In addition, Lee teaches wherein the circuity further species the boundary accordingly to whether the block is partitioned horizontally or vertically (fig, 4; note hashed line indicating the boundary). 
As per claim 7, Lee teaches a decoder (title and fig. 2), comprising: circuitry (fig. 2), and memory coupled to the circuitry ([0495]), wherein the circuitry, in operation: partitions a block of a current image to be decoded into a plurality of partitions including a first partition and a second partition that are adjacent to each other ([0137-0138], [0140] and fig. 3-4); performs inverse orthogonal transform (fig. 2 el. 230); and applies a deblocking filter to a boundary between the first partition and the second partition (fig. 2 el. 260, [0121], [0136]). Lee does not explicitly disclose performs inverse orthogonal transform only on the first partition out of the first partition and the second partition. 
However, Zhao teaches to perform inverse orthogonal transform only on the first partition out of the first partition and the second partition (fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhao with Lee for the benefit of providing improved coding efficiency. 
As per claim 8, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 7. In addition, Lee teaches wherein the block is a coding unit that is square in shape (fig. 3-4), the plurality of partitions are two partitions that are the first partition and the second partition (fig. 3-4), each of the first partition and the second partition is a partition that is rectangular shape different from a square shape (fig. 3-4), and the circuitry partitions the block into the plurality of partitions by partitioning the block horizontally or vertically (fig. 3-4). 
As per claim 9, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 8. In addition, Lee teaches wherein the circuitry further specifies the boundary according to whether the block is partitioned horizontally or vertically (fig. 4). 
As per claim 13, which is the corresponding encoding method with the limitations of the encoder as recited in claim 1. Thus the rejection and analysis made for claim 1 also applies. 
As per claim 14, which is the corresponding decoding method with the limitations of the decoder as recited in claim 7, the rejection and analysis made for claim 7 also applies here. 

Claims 4-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. No. 2019/0222837 A1) in view of Zhao et al., CE6: Sub-block transform for inter block (CE6.1.2) and further in view of Wang et al., (U.S. Pub. No. 2022/0014793 A1).
As per claim 4, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. Although Lee (modified by Zhao) discloses the circuitry partitions the block (Lee fig. 1, fig. 3-4), performs the inverse orthogonal transform only on the first partition (Zhao, fig. 1), Lee does not explicitly disclose the deblocking filter to the boundary in a sub-block transform (SBT) mode which is an operation mode defined in at least one coding standard including versatile video coding (VVC).
However, Wang teaches the deblocking filter to boundary in a sub-block transform (SBT) mode which is an operation mode defined in at least one coding standard including versatile video coding (VVC) (abstract, [0012], [0015], [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang with Lee (modified by Zhao) for the benefit as to improve coding efficiency, [0007-0008].
As per claim 5, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. Lee does not explicitly disclose wherein the circuitry further determines a value corresponding to each of pixels in the second partition to be zero. 
However, Wang teaches wherein the circuity further determines a value corresponding to each of pixels in the second partition to be zero ([0025], “both the second transform  block and the third transform block have zero transform coefficients (all zero transform coefficients)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang with Lee (modified by Zhao) for the benefit as to improve coding efficiency, [0007-0008]. 
As per claim 6, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. Lee does not explicitly disclose a strength of the deblocking filter to be applied to the boundary in same as a strength of a deblocking filter to be applied to a boundary between two blocks that are adjacent to each other, at least one the two blocks including a non-zero coefficient. 
However, Wang teaches a strength of the deblocking filter to be applied to the boundary is same as a strength of a deblocking filter to be applied to a boundary between two blocks that are adjacent to each other, at least one of the two blocks including a non-zero coefficient ([0027], [0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the benefit so as to improve coding efficiency, [0007-0008].
As per claim 10, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 7. Although Lee (modified by Zhao) discloses the circuitry partitions the block (), performs the inverse orthogonal transform only on the first partition (Zhao, fig. 1), Lee does not explicitly disclose the deblocking filter to the boundary in a sub-block transform (SBT) mode which is an operation mode defined in at least one coding standard including versatile video coding (VVC).
However, Wang teaches the deblocking filter to boundary in a sub-block transform (SBT) mode which is an operation mode defined in at least one coding standard including versatile video coding (VVC) (abstract, [0012], [0015], [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang with Lee (modified by Zhao) for the benefit as to improve coding efficiency, [0007-0008]. 
As per claim 11, Lee (modified by Zhao) as a whole teaches everything as claimed above, see claim 7. Lee does not explicitly disclose wherein circuitry further determines a value corresponding to each of pixels in the second partition to be 0. 
However, Wang teaches wherein circuitry further determines a value corresponding to each of pixels in the second partition to be 0 ([0027], [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang with Lee (modified by Zhao) for the benefit of providing improved coding efficiency. 
As per claim 12, Lee (modified by Zhao) as a whole teaches everything as claimed above see claim 7. Lee does not explicitly disclose a strength of the deblocking filter to be applied to the boundary in same as a strength of a deblocking filter to be applied to a boundary between two blocks that are adjacent to each other, at least one the two blocks including a non-zero coefficient. 
However, Wang teaches a strength of the deblocking filter to be applied to the boundary is same as a strength of a deblocking filter to be applied to a boundary between two blocks that are adjacent to each other, at least one of the two blocks including a non-zero coefficient ([0027], [0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the benefit so as to improve coding efficiency, [0007-0008].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486